DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
Applicant argue Garza does not disclose wherein the viewing statistics comprise durations of COD content viewing, genres of the COD content viewing, a duration of assets, operational times of the UEs and wherein the COD ADS is further operable to determine moods of users based on the viewing statistics of the UEs, to change the asset maps based on the viewing statistics and the moods of the users on a UE-by-UE basis. The Examiner is respectfully disagree. Garza discloses wherein the viewing statistics comprise durations of COD content viewing, genres of the COD content viewing, a duration of assets, operational times of the UEs and wherein the COD ADS is further operable to determine moods of users based on the viewing statistics of the UEs, to change the asset maps based on the viewing statistics and the moods of the users on a UE-by-UE basis (see included but not limited; see fig.3; page.7, ¶0088-¶0090; discloses the audience data store 350 aggregates and stores audience data received from entertainment devices 310-316... Each item of audience data that relates to a known type or title of media content is a viewing record for that media content…the viewing data may be summarized according to categories include a total number of persons that watched the content, the average number of persons per household that watched the content, a number of times certain persons watched the content, a determined response of people toward the content, a level of engagement of people in the media title, a length of time individuals watched the content, the common distractions that were ignored or engaged in while the content was being displayed, and the like, and further in [0100-0101] discloses FIG. 5, an audience area depicting audience members' levels of engagement is shown…the image data may be processed to generate audience data that indicates a level of engagement of and/or attention paid by the audience toward the primary content 411 (e.g., the basketball game)… An indication of the level of engagement of a person may be generated based on detected traits of or actions taken by the person, such as facial features, body positioning, and body movement… [0107-0108] discloses FIG. 6, a person's reaction to media content is classified and stored in association with the viewing data … a person's response may be gleaned from the images and/or audio originating from the person (e.g., the person's voice)…responses include smiling, frowning, wide eyes, glaring, yelling, speaking softly, laughing, crying, and the like. Other responses may include a change to a biometric reading, such as an increased or a decreased heart rate, facial flushing, or pupil dilation. Still other responses may include movement, or a lack thereof, for example, pacing, tapping, standing, sitting, darting one's eyes, fixing one's eyes, and the like. Each response may be mapped to one or more predetermined emotions, such as happiness, sadness, excitement, boredom, depression, calmness, fear, anger, confusion, disgust, and the like, and further in [0111] FIGS. 7-11 show representations of media presentations that include audience-aware ad pods... The audience-aware ads are selected based on current audience data on a screen-by-screen basis. And further in [0008] Audience data may be used to determine when an ad pod is displayed and what advertisements are included in the ad pod. For example, an ad pod may not be displayed when a person is present in the audience but shows a low level of attentiveness…For example, a person classified as having a negative reaction to a first commercial may not be shown the same commercial, or a related commercial, in a different ad pod shown later during a primary content).
Applicant further argue that Tidwell does not discloses “change in duration; change numbers of the asset insertion opportunities in the COD contents”. The Examiner is respectfully disagree. Tidwell discloses change in duration; change numbers of the asset insertion opportunities in the COD contents (see included but not limited; page.9, ¶0131, ¶0153; discloses the enrichment portion 224b of the mediation entity 224 may be further adapted to "enrich" collected audience data by the insertion of associated data elements…processing is performed and/or additional data is added so as to enhance or increase the value of the data to one or more user or downstream entities).
Applicant further argue Tidwell does not discloses “the COD ADS is further operable to change the asset maps while the COD contents are being delivered to the UEs, thereby directing the assets to be inserted into the asset insertion opportunities of the COD contents while the COD contents are being delivered to the UEs”.  The Examiner is respectfully disagree. Tidwell discloses the COD ADS is further operable to change the asset maps while the COD contents are being delivered to the UEs, thereby directing the assets to be inserted into the asset insertion opportunities of the COD contents while the see included but not limited; page.10, ¶0138; discloses each CPE for which a particular placement opportunity is valid is then, in real-time, connected to the ADM 226. The ADM 226 uses information regarding what each CPE is tuned to in order to determine which CPE are viewing a channel when an insertion opportunity occurs on that channel. The ADM 226 may then "average" the audience qualifiers associated with each CPE (provided by the SIS 225) in order to determine a "best fit" profile from among all of the profiles. The list of AQs associated with the "best fit" profile are used in a query to the ADS to get an advertisement).
Applicant further argue Tidwell does not disclose “determine a user of a first of the UEs based on the COD contents selected by the user; and load a user profile of the user to generate an asset map for the first user based on the user profile of the first user”. The Examiner is respectfully disagree. Tidwell discloses determine a user of a first of the UEs based on the COD contents selected by the user; and load a user profile of the user to generate an asset map for the first user based on the user profile of the first user (see included but not limited; see fig.2B;  page 16, ¶0191; discloses the individual CPE 106 (e.g., the client process shown in FIG. 2b) may "know" the audience qualifiers or characteristics which are associated with the relevant user(s) or subscriber(s). In this case, a messaging infrastructure between a headend component sends a listing of all current or existing advertisements targeted to those characteristics (i.e., having descriptive data files 400 which have a predetermined level of closeness to the characteristics) of the CPE to the CPE ).
Applicant further argue Tidwell does not disclose “the user profiles are stored with the UEs; and the COD ADS is further operable to dynamically modify the user profiles stored with the UEs”. The Examiner is respectfully disagree. Tidwell discloses the user profiles are stored with the UEs; and the COD ADS is further operable to dynamically modify the user profiles stored with the UEs (see included but not limited; page 16, ¶0191; discloses the CPE 106 stores the listing data identifying the advertisements (or even the advertisements themselves, such as on a local DVR or other mass storage device "store") and based on the behavior of the customer on that particular device 106 at an insertion opportunity, determines which of the advertisements to insert).

Claims Status
            Claims 1, 3-11 and 13-21 are currently pending in the application.
            Claims 2 and 12 have been cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2011/0016479 A1 to Tidwell et al in view of US 2014/0337868 A1 to Garza et al, and further in view of US 2016/0189222 A1 to Richman et al.
As to claim 1, Tidwell discloses a network element operable to insert assets into Content On Demand (COD) content (see fig.2A; page.8, ¶0115¶), the system comprising: a COD asset decision system (ADS) that identifies asset insertion opportunities within COD contents selected by a plurality user equipment (UEs) over a network, identifies assets for insertion into the asset insertion opportunities (page.8, ¶0117 and see fig.5, el.502; page.14, ¶0171- ¶0172), ranks the assets, selects portions of the ranked assets for insertion to generate asset maps, and directs the insertion of the selected assets into the asset insertion opportunities based on the asset maps (see fig.5, el.506-508; page.15,¶0182-¶0185 and see fig.6; page.16,¶0189), wherein the COD ADS is further operable to generate viewing statistics of the UEs (see fig.5, el.504; page.14, ¶0175-¶0178).
Tidwell does not explicitly discloses wherein the viewing statistics comprise durations of COD content viewing, genres of the COD content viewing, a duration of assets, operational times of the UEs, and wherein the COD ADS is further operable to determine moods of users based on the viewing statistics of the UEs, to change the asset maps based on the viewing statistics and the moods of the users on a UE-by-UE basis.
Garza discloses wherein the viewing statistics comprise durations of COD content viewing, genres of the COD content viewing, a duration of assets, operational times of the UEs and wherein the COD ADS is further operable to determine moods of users based on the viewing statistics of the UEs, to change the asset maps based on the viewing statistics and the moods of the users on a UE-by-UE basis (see included but not limited; see fig.3; page.7, ¶0088-¶0090; discloses the audience data store 350 aggregates and stores audience data received from entertainment devices 310-316... Each item of audience data that relates to a known type or title of media content is a viewing record for that media content…the viewing data may be summarized according to categories include a total number of persons that watched the content, the average number of persons per household that watched the content, a number of times certain persons watched the content, a determined response of people toward the content, a level of engagement of people in the media title, a length of time individuals watched the content, the common distractions that were ignored or engaged in while the content was being displayed, and the like, and further in [0100-0101] discloses FIG. 5, an audience area depicting audience members' levels of engagement is shown…the image data may be processed to generate audience data that indicates a level of engagement of and/or attention paid by the audience toward the primary content 411 (e.g., the basketball game)… An indication of the level of engagement of a person may be generated based on detected traits of or actions taken by the person, such as facial features, body positioning, and body movement… [0107-0108] discloses FIG. 6, a person's reaction to media content is classified and stored in association with the viewing data … a person's response may be gleaned from the images and/or audio originating from the person (e.g., the person's voice)…responses include smiling, frowning, wide eyes, glaring, yelling, speaking softly, laughing, crying, and the like. Other responses may include a change to a biometric reading, such as an increased or a decreased heart rate, facial flushing, or pupil dilation. Still other responses may include movement, or a lack thereof, for example, pacing, tapping, standing, sitting, darting one's eyes, fixing one's eyes, and the like. Each response may be mapped to one or more predetermined emotions, such as happiness, sadness, excitement, boredom, depression, calmness, fear, anger, confusion, disgust, and the like, and further in [0111] FIGS. 7-11 show representations of media presentations that include audience-aware ad pods... The audience-aware ads are selected based on current audience data on a screen-by-screen basis. And further in [0008] Audience data may be used to determine when an ad pod is displayed and what advertisements are included in the ad pod. For example, an ad pod may not be displayed when a person is present in the audience but shows a low level of attentiveness…For example, a person classified as having a negative reaction to a first commercial may not be shown the same commercial, or a related commercial, in a different ad pod shown later during a primary content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidwell with the teaching as taught by Garza in order provide audience-aware advertisements selected based on current audience data on a screen by screen basis while the user(s) viewing the media content.
Tidwell and Garza not explicitly discloses wherein the COD ADS is further operable to determine a mood of a first of the users from metadata in a COD content selection by the first user while the first user is viewing the COD content selection.
page.8, ¶0150 and ¶0194-¶0198).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidwell and Garza with the teaching as taught by Richman in order provide a targeted advertisement(s) to the viewer by determine a mood of the viewers while watching the media content.
As to claim 4, Tidwell further discloses wherein: the COD ADS is further operable to generate the asset maps to direct: one or more of the asset insertion opportunities to change in duration; one or more of the COD contents to change in duration; change numbers of the asset insertion opportunities in the COD contents; or a combination thereof (see included but not limited; page.9, ¶0131, ¶0153; discloses the enrichment portion 224b of the mediation entity 224 may be further adapted to "enrich" collected audience data by the insertion of associated data elements…processing is performed and/or additional data is added so as to enhance or increase the value of the data to one or more user or downstream entities).
As to claim 5, Tidwell further discloses a COD system operable to insert the selected assets into the asset opportunities of the COD contents based on the asset maps, and to deliver the COD contents with the inserted assets to the UEs (see fig.5, el.510; page.15,¶0183-¶0184).
As to claim 6, Tidwell further discloses wherein: the COD ADS is further operable to change the asset maps while the COD contents are being delivered to the UEs, thereby see included but not limited; page.10, ¶0138; discloses each CPE for which a particular placement opportunity is valid is then, in real-time, connected to the ADM 226. The ADM 226 uses information regarding what each CPE is tuned to in order to determine which CPE are viewing a channel when an insertion opportunity occurs on that channel. The ADM 226 may then "average" the audience qualifiers associated with each CPE (provided by the SIS 225) in order to determine a "best fit" profile from among all of the profiles. The list of AQs associated with the "best fit" profile are used in a query to the ADS to get an advertisement).
As to claim 7, Tidwell further discloses wherein: the COD ADS is further operable to qualify the assets based on a criterion selected from a group consisting of: a genre of the COD content selection; a time of the COD content selection; a maturity level of the COD content selection; a maturity level of the assets; and an ID of the user device (see fig.4 and fig.5, el.508; page.15, ¶0183-¶0188).
As to claim 8, Tidwell further discloses wherein: the COD ADS is further operable to generate one or more user profiles for each UE based on the viewing statistics; and each user profile includes an age, a gender, a geographic location, and an ethnicity (see fig.3, el.306; page.11,¶0146-¶0147).
As to claim 9, Tidwell further discloses wherein the COD ADS is further operable to: determine a user of a first of the UEs based on the COD contents selected by the user; see included but not limited; see fig.2B;  page 16, ¶0191; discloses the individual CPE 106 (e.g., the client process shown in FIG. 2b) may "know" the audience qualifiers or characteristics which are associated with the relevant user(s) or subscriber(s). In this case, a messaging infrastructure between a headend component sends a listing of all current or existing advertisements targeted to those characteristics (i.e., having descriptive data files 400 which have a predetermined level of closeness to the characteristics) of the CPE to the CPE 106. The CPE 106 stores the listing data identifying the advertisements (or even the advertisements themselves, such as on a local DVR or other mass storage device "store") and based on the behavior of the customer on that particular device 106 at an insertion opportunity, determines which of the advertisements to insert).
As to claim 10, Tidwell further discloses wherein: the user profiles are stored with the UEs; and the COD ADS is further operable to dynamically modify the user profiles stored with the UEs (see included but not limited; page 16, ¶0191; discloses the CPE 106 stores the listing data identifying the advertisements (or even the advertisements themselves, such as on a local DVR or other mass storage device "store") and based on the behavior of the customer on that particular device 106 at an insertion opportunity, determines which of the advertisements to insert).
As to claim 11, is analyzed the same rejection with respect to system claim 1.
As to claim 14, is analyzed the same rejection with respect to system claim 4.
As to claim 15, is analyzed the same rejection with respect to system claim 5.
As to claim 16, is analyzed the same rejection with respect to system claim 6.
As to claim 17, is analyzed the same rejection with respect to system claim 7.
As to claim 18, is analyzed the same rejection with respect to system claim 8.
As to claim 19, is analyzed the same rejection with respect to system claim 9.
As to claim 20, is analyzed the same rejection with respect to system claim 10.
As to claim 21, claim 21 is directed toward embody the system/method of claim 1 or claim 10 in “computer readable medium”. It would have been obvious embody the procedures of Tidwell in view of Liu discussed with respect to claim 1 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2011/0016479 A1 to Tidwell et al in view of US 2014/0337868 A1 to Garza et al, and further in view of US 2016/0189222 A1 to Richman et al, and further in view of US Patent Pub No 20100228591 A1 to Therani et al.
As to claim 3, Tidwell, Garza and Richman do not explicitly discloses wherein: the COD ADS is operable to select the portions of the ranked assets based on brand separation criteria.
Therani discloses wherein: the COD ADS is operable to select the portions of the ranked assets based on brand separation criteria (see page.4, ¶0047, and ¶0061).

As to claim 13, is analyzed the same rejection with respect to system claim 3.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2009/0187939 A1 to Lajoie.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424